USCA4 Appeal: 21-7717      Doc: 14         Filed: 04/18/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7717


        LARRY BLAKNEY,

                             Plaintiff - Appellant,

                      v.

        SLED; HARTSVILLE POLICE DEPARTMENT; UNITED STATES OF
        AMERICA,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Louise W. Flanagan, District Judge. (5:21-ct-03071-FL)


        Submitted: April 14, 2022                                         Decided: April 18, 2022


        Before DIAZ and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Larry Blakney, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7717      Doc: 14         Filed: 04/18/2022     Pg: 2 of 2




        PER CURIAM:

               Larry Blakney appeals the district court’s order denying his motion to appoint

        counsel, denying his motion for injunctive relief, and dismissing his amended civil action

        under 28 U.S.C. § 1915(e)(2)(B). We have reviewed the record and find no reversible

        error. Accordingly, we affirm for the reasons stated by the district court. Blakney v. SLED,

        No. 5:21-ct-03071-FL (E.D.N.C. Nov. 29, 2021).          We deny Blakney’s motions to

        disqualify or recuse the district court judge and to certify class action and dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                       AFFIRMED




                                                     2